DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 06/22/2021. Claims 3, 7, 11, 16, 18, 21, 26, and 28 were canceled before. Claims 1-2, 4-6, 8-10, 12-15, 17, 19-20, 22-25, and 27 have been examined and pending in this application.
Claim Objections
Claim 6 is objected to because of the following informalities: incorrect claim dependency. Claim 6 depends from claim 3 which is canceled. Appropriate correction is required. For the purposes of this examination, it is assumed that claim 6 depends from claim 2.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-10, 12-15, 17, 19-20, 22-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection given to dependent claim 6 in the previous Office Action is being maintained.
The 35 U.S.C. 101 rejection of claim 27 is withdrawn in view of the amendment.
A new reference (Michelman US 2008/0126445) is cited in this Office Action necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 12-15, 19-20, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Warman et al. US 2006/0248373 (“Warman”) in view of Michelman US 2008/0126445 (“Michelman”). 
As per independent claim 1, Warman teaches A data backup method (A computer-implemented method for redundantly saving electronic data is disclosed, para 0006), comprising:
receiving, by a second node, backup data transmitted by a first node according to a first cycle (Primary 104 stores data in primary storage 112 and sends a copy of the data to secondary 106 for backup storage, para 0020), wherein the first node and the second node are cooperation nodes to each other in a same network (Secondary 106 is a backup storage in the event that a failure of primary 104 should occur, para 0020. Primary 104 and secondary 106 have access to network 110, para 0019 and FIG. 1);
deleting, by the second node, backup data of the first node locally stored in the second node according to a request of the first node (Primary 104 instructs secondary 106 to delete its backup copy. Upon receiving the instruction from the primary 104, the secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0022).
Warman discloses all of the claimed limitations from above, but does not explicitly teach “and the first node and the second node are capable of performing data backup for each other” and “wherein the method further comprises: transmitting, by the second node, backup data to the first node” and “uploading, by the second node, original data of the second node to a data platform” and “requesting, by the second node, the first node to delete the backup data of the second node locally stored in the first node”.
However, in an analogous art in the same field of endeavor, Michelman teaches and the first node and the second node are capable of performing data backup for each other (FIG. 1 is a block diagram of an example Reciprocal Backup System (RBS). In FIG. 1, Backup Partner A (101) is connected via network 103 to Backup Partner B (102). FIG. 1 illustrates reciprocal backup storage 106 and 109 that may not be of the same size, para 0040 and FIG. 1. FIG. 2 illustratively depicts RBS among three partners A, B, and C, para 0041 and FIG. 2);
wherein the method further comprises: transmitting, by the second node, backup data to the first node (When a backup partner (e.g., Backup Partner A 210 in FIG. 2) backs up data to a backup partner's computer (e.g., Backup Partner B 220 in FIG. 2), the initiating partner (Partner A 210) is called the "originating backup partner" or 
uploading, by the second node, original data of the second node to a data platform (In step 1407, a routine determines whether the originating partner has a persistent connection to the network, and, if so, continues in step 1408, else continues in step 1411, para 0106 and FIGS. 14A-B. If a persistent connection is not available, then in step 1411, the routine determines whether a caching server is available, and, if so, continues in step 1412, else continues in step 1413. In step 1412, the routine transmits the backup request and the corresponding data to the caching server, para 0107 and FIGS. 14A-B);
requesting, by the second node, the first node to delete the backup data of the second node locally stored in the first node (FIG. 18 is a backup file routine of a depository partner. Although not shown in FIG. 18, the routine first computes the checksum of the file, and if there is a discrepancy between the computed and stored checksums, notifies the originating partner accordingly, para 0127. In step 1807, because there is insufficient room for the designated file, the routine determines one or more candidate files to purge (delete), para 0128 and FIG. 18).
Given the teaching of Michelman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Warman with “and the first node and the second node are capable of performing data backup for each other” and “wherein the method further comprises: transmitting, by the second node, backup data to the first node” and “uploading, by the second node, original data of the second node to a data platform” and “requesting, by the second node, the first node to delete the backup data of the second node locally stored in the first node”. The motivation would be that the methods and systems of the invention provide enhanced and secure backup and restoration of data, para 0009 of Michelman. 
As per dependent claim 5, Warman in combination with Michelman discloses the method of claim 1. Warman may not explicitly disclose, but Michelman teaches wherein the backup data comprises: data generated by the first node during a period from time of last transmission of backup data from the first node to the second node to current time (In step 1609, the originating partner's backup routine determines what files/directories need to be transmitted for the backup. If the backup is being performed 
The same motivation that was utilized for combining Warman and Michelman as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 8, Warman in combination with Michelman discloses the method of claim 1. Warman teaches wherein deleting, by the second node, the backup data of the first node locally stored in the second node according to the request of the first node comprises: deleting, by the second node, first backup data locally stored in the second node according to the request of the first node, wherein the first backup data is data transmitted by the first node to a data platform (Primary 104 sends the data directly to target 108. Primary 104 notifies secondary 106 that target 108 confirmed the receipt of the data. Upon receiving notification of the confirmation by the target 108, secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0021).
As per dependent claim 10, Warman in combination with Michelman discloses the method of claim 1. Warman teaches wherein after receiving, by the second node, the backup data transmitted by the first node according to the first cycle, the method further comprises: verifying, by the second node, correctness of the backup data; in a case of the backup data being correct, transmitting, by the second node, a backup data reception confirmation message to the first node (Secondary 106 saves a backup copy of the data to secondary storage 114. Secondary 106 confirms to primary 104 when a backup copy of the data has been successfully saved, para 0020).
wherein the second node is a terminal or gateway, and the first node is a terminal or gateway (Primary 104 and secondary 106 are intermediate data transfer devices within the pathway of network 110 through which data is transferred as it is sent from source 102 to target 108, para 0020).
As per independent claim 13, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other limitations, Warman teaches uploading, by the first node, original data of the first node to a data platform according to a second cycle (Primary 104 sends the data directly to target 108, para 0020);
requesting, by the first node, the second node to delete the backup data locally stored in the second node (Primary 104 instructs secondary 106 to delete its backup copy. Upon receiving the instruction from the primary 104, the secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0022).
As per dependent claim 14, Warman in combination with Michelman discloses the method of claim 13. Warman teaches wherein the second cycle is greater than the first cycle (Primary 104 sends a copy of the data to secondary 106 for backup storage. Secondary 106 sends a confirmation message to primary 104 that a backup copy of the data has been saved. Upon receiving the confirmation from the secondary 106, primary 104 transfers the data directly to target 108, para 0020. Since data is first sent to the secondary and after receiving a confirmation message from the secondary, the data is sent to the target, the second cycle is greater than the first cycle).
further comprising: transmitting, by the first node, backup data to a third node according to a third cycle (Primary 104 transfers the data to the next transfer device in the pathway to target 108, para 0023), wherein the first node and the third node are cooperation nodes to each other (The next transfer device is configured to store a backup copy of the data of the primary 104, para 0023),
 wherein the method further comprises: in a case of the first node being offline, transmitting, by each of the second node and the third node, a backup data recovery request message to the data platform; receiving, by one of the second node or the third node, a backup data recovery acceptance message transmitted by the data platform, and receiving, by the other of the second node and the third node, a backup data recovery rejection message transmitted by the data platform; and transmitting, by the one of the second node or the third node receiving the backup data recovery acceptance message, the backup data of the first node to the data platform, and deleting, by the other of the second node and the third node receiving the backup data recovery rejection message, the backup data of the first node (Server A, B, and C are located remotely from each other on a network and form a ring of backup servers to each other, para 0065. Server B fails, para 0066. Server C, which receives B backup data from Server B, determines that Server B has failed. Server C immediately begins sending to Target B all the B backup data that is saved in Server C's storage, paras 0067-0068).

As per dependent claim 20, Warman in combination with Michelman discloses the method of claim 13. Warman teaches wherein before requesting, by the first node, the second node to delete the backup data locally stored in the second node, the method further comprises: receiving, by the first node, a reception confirmation message for the original data, wherein the reception confirmation message is transmitted after the data platform verifies correctness of the original data (Upon successfully receiving the data, target 108 provides confirmation to primary 104 that the data has been received. Primary 104 notifies secondary 106 that target 108 confirmed the receipt of the data. Upon receiving notification of the confirmation by target 108, secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0021). 
As per dependent claim 22, this claim is rejected based on arguments provided above for similar rejected dependent claim 12.
As per dependent claim 23, Warman in combination with Michelman discloses the method of claim 15. Warman teaches wherein the third node is a terminal or gateway (The next transfer device is an intermediate data transfer device within the pathway of network 110 through which data is transferred as it is sent from source 102 to target 108, para 0020).
As per independent claim 24, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 4 of Warman.

As per independent claim 27, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a computer-readable memory see para 0050 of Warman.
Claims 2, 4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Michelman and in further view of Kapoor et al. US 2007/0185922 (“Kapoor”).
As per dependent claim 2, Warman in combination with Michelman discloses the method of claim 1. Warman teaches wherein after the second node performs data backup of the first node according to the first cycle (The primary 104 sends a copy of the data to secondary 106 for backup storage. Secondary 106 saves a backup copy of the data to secondary storage 114, para 0020), the method further comprises:
in a case of the first node being offline (The secondary 106 determines that a failure of primary 104 has occurred, para 0037), transmitting, by the second node, the backup data of the first node to the data platform (In response to determining that the primary has failed, the secondary 106 sends target 108 all saved primary backup data, para 0038).
Warman and Michelman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kapoor teaches wherein transmitting, by the second node, the backup data of the first node to the data platform comprises: transmitting, by the second node, a backup data recovery request message to the data platform (Referring to FIG. 5, at step 504, an application module receives a list of all backup versions from a backup server, para 0063 and FIG. 5);
after receiving a backup data recovery acceptance message fed back by the data platform (Referring to FIG. 5, at step 512, the application module sends a command set to the backup server, para 0063 and FIG. 5), transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform (Referring to FIG. 5, at step 514, the application module receives confirmation that the command was executed and a database was restored, para 0063 and FIG. 5).
Given the teaching of Kapoor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Warman and Michelman with “wherein transmitting, by the second node, the backup data of the first node to the data platform comprises: transmitting, by the second node, a backup data recovery request message to the data platform” and “after receiving a backup data recovery acceptance message fed back by the data platform, transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform”. The motivation would be that a point in time version of a database may be automatically restored without any user effort to determine which version to restore, para 0076 of Kapoor.
As per dependent claim 4, Warman in combination with Michelman and Kapoor discloses the method of claim 2. Warman teaches wherein after transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform (In the event of a failure of the primary 104, the secondary 106 the method further comprises:
receiving, by the second node, a backup data confirmation message transmitted by the data platform (The secondary 106 determines whether target 108 has confirmed receipt of the primary backup data, para 0037 and FIG. 3);
deleting, by the second node, the locally stored backup data of the first node transmitted to the data platform (If secondary 106 determines that target 108 has confirmed the receipt of the primary data, then secondary 106 deletes the locally-stored primary backup data that has been confirmed by target 108, para 0038 and FIG. 3),
wherein the backup data confirmation message is fed back after the data platform confirms correctness of the received backup data (The data is deleted upon being notified that the data has been successfully transferred and received by target 108, para 0021).
As per dependent claim 6, Warman in combination with Michelman and Kapoor discloses the method of claim 2. Warman and Michelman may not explicitly disclose, but Kapoor teaches wherein the backup data recovery request message comprises start time and end time of backup of the first node in a cooperation node of the first node (The backup server provides a list of all backup versions that includes a version at time t.sub.0 and a time t.sub.2 which is subsequent to time t.sub.0, para 0063),
or, the backup data recovery acceptance message comprises start time and end time of recovery of the backup data of the first node desired by the data platform (The application module formulates a command to restore the database at time t.sub.2 subsequent to time t.sub.0, para 0063).
The same motivation that was utilized for combining Warman and Kapoor as set forth in claim 2 is equally applicable to claim 6.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 6.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Michelman and in further view of Kodama et al. US 2009/0125577 (“Kodama”).
As per dependent claim 9, Warman in combination with Michelman discloses the method of claim 1. Warman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kodama teaches further comprising: in a case of receiving the backup data transmitted by the first node, deleting, by the second node, second backup data locally stored in the second node exceeding a local storage capacity to satisfy the local storage capacity, wherein the second backup data is determined according to backup time (Since the backup destination storage has a limited capacity, a backup software deletes backup data that has passed its retention period before storing new backup data in the backup destination storage, para 0006). 
Given the teaching of Kodama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Warman and Michelman with “further comprising: in a case of receiving the backup data transmitted by the first node, deleting, by the second node, second backup data locally stored in the second node exceeding a local storage capacity to satisfy the local storage capacity, wherein the second backup data .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132